Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benayoun (US20030227920) in view of Kanada (US 20020194317).
Regarding claim 1, Benayoun discloses a method, comprising: 
receiving, at a network device, a packet (fig. 2, [0003][0021]); 
buffering the packet in a common pool shared by a first processing pipeline and a second processing pipeline, wherein the first processing pipeline corresponds to a first policy and the second processing pipeline corresponds to a second policy (figs. 2, 4, [0003][0021], packets received are stored in a shared memory or shared buffer (e.g., shared memory in switch 14); it is shared by the active and backup header validation, AHV and BHV, and active and backup flow control, AFC and BFC. Here, flow control generally includes policy and scheduler; AHV and AFC can be considered as the first processing pipeline; BHV and BFC may be considered as the second processing pipeline); 
queueing a first copy of a packet descriptor for the packet in a first scheduler based on processing the first copy of the packet descriptor with the first processing pipeline (fig. 4, [0046-48][0061], enqueueing of data packets into Active Data Memory block 750 (coupled with AFC) using an active write data packet bus 710; the write address of the active data packet is en-queued into an output buffer list of the Active Data Memory along with the data packet ID. Here, AFC may include a scheduler);
queueing a second copy of the packet descriptor in a second scheduler associated based on processing the second copy of the packet descriptor with the second processing pipeline (fig. 4, [0046-48][0071], en-queueing of data packets into backup Data Memory block (coupled with BFC) using an backup write data packet bus; the write address of the data packet is en-queued into an output buffer list of the backup Data Memory along with the data packet ID. Her, BFC may include a scheduler); and 
upon determining that the first policy is currently active on the network device ([0063], until a switch over is detected, the bus 610 is set to be active), dequeueing the first copy of the packet descriptor from the first scheduler ([0063-69], the packet ID is de-queued from the buffer list).
Even though Benayoun discloses an active flow control and a backup flow control modules, Benayoun does not explicitly disclose the processing pipeline includes a corresponding policy and a scheduler.
Kanada discloses the processing pipeline includes a corresponding policy and a scheduler (Kanada, fig. 9,  [0073-75], a metering/scheduling policy rule can control flow and scheduling; a filtering policy can control the flow classifier).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Benayoun with the teachings given by 
	 Claims 8 and 15 are rejected same as claim 1.

Regarding claim 2, Benayoun and Kanada disclose the method of claim 1, further comprising: 
retrieving the packet from the common pool, based on the first copy of the packet descriptor; and processing the packet based on the first policy (Benayoun, [0003][0021-24], 16_2 receives packets from 16_1, where the packets are stored in a shared memory in switch 14, and stores the packet in AMC based on the packet ID).
	Claims 9 and 16 are rejected same as claim 2.

Regarding claim 3, Benayoun and Kanada disclose the method of claim 1, further comprising: 
receiving an instruction to activate the second policy on the network device; and in response to receiving the instruction, de-queueing subsequent packet descriptors from the second scheduler (Benayoun, [0075], informing the Backup Flow Control block 400 to become the active side. The dequeuing process is then re-activated on the backup side).
	Claims 10 and 17 are rejected same as claim 3.

Regarding claim 4, Benayoun and Kanada disclose the method of claim 3, further comprising: 
receiving, at the network device, a second packet, wherein the second packet is received while the first policy is active and prior to receiving the instruction; and in response to receiving (Benayoun, [0024][0063], receives packet on the active and backup bus; the DPD is set on the active side before switch), de-queueing a second packet descriptor of the second packet from the second scheduler (Benayoun, [0075], informing the Backup Flow Control block 400 to become the active side. The dequeuing process is then re-activated on the backup side).
	Claims 11 and 18 are rejected same as claim 4.

Regarding claim 5, Benayoun and Kanada disclose the method of claim 1, further comprising: 
collecting a first set of metrics related to processing the first copy of the packet descriptor with the first processing pipeline; and collecting a second set of metrics related to processing the second copy of the packet descriptor with the second processing pipeline (Benayoun, [0068]-[0071], retrieves the last valid active packet ID (or meter) from the AMC and searching the last backup valid packet ID stored in buffer list of the BMC. Kanada, [0075], the information rate and burst size of flows can be metered). The motivation of the combination is same as in claim 1.
	Claims 12 and 19 are rejected same as claim 5.

Regarding claim 6, Benayoun and Kanada disclose the method of claim 1, wherein the first scheduler comprises a plurality of queues, and wherein queueing the first copy of the packet descriptor in the first scheduler comprises selecting one of the plurality of queues based at least in part on the processing of the first copy of the packet descriptor with the first processing pipeline (Kanada, [0073], the flow can be determined/processed as to whether or not it satisfies the specified traffic condition, and based on the result a queue for allocating the packets can be selected among output queues contained in scheduler). The motivation of the combination is same as in claim 1.
	Claim 13 is rejected same as claim 6.

Regarding claim 7, Benayoun and Kanada disclose the method of claim 1, further comprising: 
receiving the first policy from a controller; wherein before the first policy is received, the first processing pipeline is in a null state (Kanada, [0037][0071], receives a policy rule from the policy server. The policy is established by the server, if the policy is not established, it is in an initiate sate which can be NULL).
associating the first processing pipeline with a programming state during implementation of the first policy (Kanada, [0071-73], policy receiving section 801 can store the policy rules and the policy compiler can process the policy rule and store in queue configuration table, the traffic controller or flow controller cab control traffic using the policy, that is, associating the pipeline or AFC with a programming state during implementation of the policy),
upon determining that the implementation of the first policy is complete, associating the first processing pipeline with a ready state (Kanada, [0072], traffic controller controls the traffic using the policy, that is, the implementation of the policy is complete or the policy is established); and upon receiving a trigger, associating the first processing pipeline with an active state (Benayoun, [0068-72], when the switchover request is detected, the CPP informs the backup flow control about the switch request. Backup Flow Control block 400 informs the CCP through active flow bus 420 that it is ready to take over the data packet transfer). The motivation of the combination is same as in claim 1.
Claims 14 and 20 are rejected same as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474